Exhibit 4.5 NORTHWEST PIPE COMPANY INDENTURE Dated as of , 20 [ ], Trustee TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section1.1. Definitions. 1 Section1.2. Other Definitions. 3 Section1.3. Incorporation by Reference of Trust Indenture Act. 4 Section1.4. Rules of Construction. 4 ARTICLE II. THE SECURITIES 4 Section2.1. Issuable in Series. 4 Section2.2. Establishment of Terms of Series of Securities. 4 Section2.3. Execution and Authentication. 6 Section2.4. Registrar and Paying Agent. 7 Section2.5. Paying Agent to Hold Money in Trust. 7 Section2.6. Securityholder Lists. 8 Section2.7. Transfer and Exchange. 8 Section2.8. Mutilated, Destroyed, Lost and Stolen Securities. 8 Section2.9. Outstanding Securities. 9 Section2.10. Treasury Securities. 9 Section2.11. Temporary Securities. 9 Section2.12. Cancellation. 9 Section2.13. Defaulted Interest. 10 Section2.14. Global Securities. 10 Section2.15. CUSIP Numbers. 11 ARTICLE III. REDEMPTION 11 Section3.1. Notice to Trustee. 11 Section3.2. Selection of Securities to be Redeemed. 11 Section3.3. Notice of Redemption. 12 Section3.4. Effect of Notice of Redemption. 12 Section3.5. Deposit of Redemption Price. 12 Section3.6. Securities Redeemed in Part. 12 ARTICLE IV. COVENANTS 13 Section4.1. Payment of Principal and Interest. 13 Section4.2. SEC Reports. 13 Section4.3. Compliance Certificate. 13 Section4.4. Stay, Extension and Usury Laws. 13 ARTICLE V. SUCCESSORS 13 Section5.1. When Company May Merge, Etc. 13 Section5.2. Successor Corporation Substituted. 14 ARTICLE VI. DEFAULTS AND REMEDIES 14 Section6.1. Events of Default. 14 Section6.2. Acceleration of Maturity; Rescission and Annulment. 15 Section6.3. Collection of Indebtedness and Suits for Enforcement by Trustee. 16 Section6.4. Trustee May File Proofs of Claim. 16 Section6.5. Trustee May Enforce Claims Without Possession of Securities. 17 i Section6.6. Application of Money Collected. 17 Section6.7. Limitation on Suits. 17 Section6.8. Unconditional Right of Holders to Receive Principal and Interest. 18 Section6.9. Restoration of Rights and Remedies. 18 Section6.10. Rights and Remedies Cumulative. 18 Section6.11. Delay or Omission Not Waiver. 18 Section6.12. Control by Holders. 18 Section6.13. Waiver of Past Defaults. 19 Section6.14. Undertaking for Costs. 19 ARTICLE VII. TRUSTEE 19 Section7.1. Duties of Trustee. 19 Section7.2. Rights of Trustee. 20 Section7.3. Individual Rights of Trustee. 21 Section7.4. Trustee’s Disclaimer. 21 Section7.5. Notice of Defaults. 21 Section7.6. Reports by Trustee to Holders. 21 Section7.7. Compensation and Indemnity. 21 Section7.8. Replacement of Trustee. 22 Section7.9. Successor Trustee by Merger, Etc. 23 Section7.10. Eligibility; Disqualification. 23 Section7.11. Preferential Collection of Claims Against Company. 23 ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE 23 Section8.1. Satisfaction and Discharge of Indenture. 23 Section8.2. Application of Trust Funds; Indemnification. 24 Section8.3. Legal Defeasance of Securities of any Series. 24 Section8.4. Covenant Defeasance. 25 Section8.5. Repayment to Company. 26 Section8.6. Reinstatement. 26 ARTICLE IX. AMENDMENTS AND WAIVERS 27 Section9.1. Without Consent of Holders. 27 Section9.2. With Consent of Holders. 27 Section9.3. Limitations. 28 Section9.4. Compliance with Trust Indenture Act. 28 Section9.5. Revocation and Effect of Consents. 28 Section9.6. Notation on or Exchange of Securities. 29 Section9.7. Trustee Protected. 29 ARTICLE X. MISCELLANEOUS 29 Section10.1. Trust Indenture Act Controls. 29 Section10.2. Notices. 29 Section10.3. Communication by Holders with Other Holders. 30 Section10.4. Certificate and Opinion as to Conditions Precedent. 30 Section10.5. Statements Required in Certificate or Opinion. 30 Section10.6. Rules by Trustee and Agents. 31 Section10.7. Legal Holidays. 31 Section10.8. No Recourse Against Others. 31 Section10.9. Counterparts. 31 Section10.10. Governing Law; Waiver of Jury Trial; Consent to Jurisdiction. 31 Section10.11. No Adverse Interpretation of Other Agreements. 31 Section10.12. Successors. 32 Section10.13. Severability. 32 Section10.14. Table of Contents, Headings, Etc. 32 ii Section10.15. Securities in a Foreign Currency. 32 Section10.16. Judgment Currency. 32 Section10.17. Force Majeure. 33 Section10.18. U.S.A. Patriot Act. 33 ARTICLE XI. SINKING FUNDS 33 Section11.1. Applicability of Article. 33 Section11.2. Satisfaction of Sinking Fund Payments with Securities. 33 Section11.3. Redemption of Securities for Sinking Fund. 34 iii NORTHWEST PIPE COMPANY Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , 20 §310(a)(1) (a)(2) (a)(3) NotApplicable (a)(4) NotApplicable (a)(5) (b) § 311(a) (b) (c) NotApplicable § 312(a) (b) (c) § 313(a) (b)(1) (b)(2) (c)(1) (d) § 314(a) 4.2, 10.5 (b) NotApplicable (c)(1) (c)(2) (c)(3) NotApplicable (d) NotApplicable (e) (f) NotApplicable § 315(a) (b) (c) (d) (e) § 316(a) (a)(1)(A) (a)(1)(B) (b) § 317(a)(1) (a)(2) (b) § 318(a) Note:This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. iv Indenture dated as of , 20 between NORTHWEST PIPE COMPANY, a company incorporated under the laws of the State of Oregon (“ Company ”), and [ ] (“ Trustee ”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section1.1.
